                         UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF MISSOURI
                               EASTERN DIVISION

TRACY LEE,                               )
                                         )
            Plaintiff,                   )
                                         )
      vs.                                )         Case No. 4:19 CV 1530 RWS
                                         )
UMB BANK NA,                             )
                                         )
            Defendant.                   )

                          MEMORANDUM AND ORDER

      This matter is before the Court on pro se plaintiff’s motion for an extension

of time to provide responses to outstanding discovery requests. The Show Cause

Order issued to plaintiff on February 18, 2020 required her to either show cause in

writing by March 3, 2020 why defendant’s motion to compel should not be granted

or to comply with the overdue requests. Plaintiff did not timely respond, as this

motion is dated March 5, 2020 and was received by the Clerk’s Office today.

      The Court will afford plaintiff an extension of time to respond to defendant’s

discovery requests. However, any future requests for extensions of time should be

made on or before the deadline to avoid the Court ruling on motions as unopposed.

      Accordingly,

      IT IS HEREBY ORDERED that plaintiff’s motion for an extension of time

[33] is granted, and plaintiff is granted an extension of time, up to and including
April 3, 2020 to provide written responses, under oath and without objection, to

defendant’s First Set of Interrogatories and First Request for Production of

Documents, and all responsive documents for inspection and copying or produce

copies of all responsive documents.

      IT IS FURTHER ORDERED defendant shall either notify the Court of

plaintiff’s failure to provide discovery responses or withdraw its motion to compel

at or before the status hearing set for April 9, 2020.




                                        _______________________________
                                        RODNEY W. SIPPEL
                                        UNITED STATES DISTRICT JUDGE
Dated this 10th day of March, 2020.




                                           2
